Jan 20 2016, 10:09 am




      ATTORNEY FOR APPELLANT                                     ATTORNEY FOR APPELLEE
      Judy M. Tyrrell                                            Heather George Myers
      Indianapolis, Indiana                                      Greenwood, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Shari L. Morey,                                            January 20, 2016
      Appellant-Defendant/Cross-Appellee,                        Court of Appeals Case No.
                                                                 49A02-1502-DR-64
                 v.                                              Appeal from the Marion Superior
                                                                 Court
      W. Michael Morey,                                          The Honorable James B. Osborn,
      Appellee-Plaintiff/Cross-Appellant.                        Judge
                                                                 Trial Court Cause No.
                                                                 49D14-1402-DR-3275



      Mathias, Judge.


[1]   The marriage of Shari (“Wife”) and W. Michael (“Husband”) Morey was

      dissolved in Marion Superior Court. Wife appeals the decree of dissolution and

      raises three issues, which we restate as:


            I.        Whether the trial court erred in in its application of the coverture
                      fraction formula to Husband’s Reynolds & Reynolds pension;
           II.        Whether the trial court abused its discretion in failing to credit Wife’s
                      payment of Husband’s post-dissolution expenses and;

      Court of Appeals of Indiana | Opinion 49A02-1502-DR-64 | January 20, 2016                       Page 1 of 18
          III.     Whether the trial court abused its discretion in its valuation of the
                   marital residence.

[2]   Husband cross-appeals and argues that the trial court abused its discretion when

      it found that Husband failed to rebut the presumption that an equal division of

      marital property was just and reasonable. He also asserts that the trial court

      erred when it failed to apply the coverture fraction formula to his annuity and

      401(k).


[3]   We affirm.

                                       Facts and Procedural History


[4]   Husband and Wife were married on April 13, 1991. Husband had worked in

      Reynolds & Reynolds’s (“Reynolds”) IT Department since 1983. Husband’s

      position was eliminated, and he was laid off on February 15, 2006. In total,

      Husband worked at Reynolds for twenty-two years, eight of those years before

      he married Wife. As an employee, Husband earned retirement savings, which

      included a Reynolds pension, an annuity, and a 401(k).


[5]   After Husband was laid off, he worked as a temporary contractor at Hewlett-

      Packard for two years but was not hired on full time after the contract ended.

      Although Husband has continued to search for employment, he has been

      unsuccessful in obtaining a job due to advancements in the technology field that

      have surpassed his training. After losing his job at Reynolds, Husband was

      diagnosed with depression, which has made finding employment even more

      difficult. For two and one-half years prior to the hearing, Wife has worked for

      Court of Appeals of Indiana | Opinion 49A02-1502-DR-64 | January 20, 2016    Page 2 of 18
      Dow AgroSciences. Like Husband, Wife has earned retirement benefits from

      her employer which include an IRA, a Roth IRA, and a 401(k).

[6]   Wife filed a petition for dissolution of marriage on February 6, 2014. The trial

      court held a hearing on December 4, 2014. Wife presented testimony from a

      pension valuation expert that Husband’s Reynolds defined benefit pension was

      worth $100,498.07 on the date of separation. Husband requested that the trial

      court exclude 36% of the pension from the marital pot based on the coverture

      fraction formula because he was not married to Wife while working at

      Reynolds for the first eight years.


[7]   During the hearing, Wife testified that she kept the couple’s 2013 federal tax

      return in the amount of $3,955 to pay the additional $1,200 in credit card

      charges that Husband incurred after Wife filed the petition for dissolution. She

      also stated that she never received her half of the $338 from the 2013 state tax

      return paid to Husband.


[8]   Further, Wife presented testimony from a realtor who had performed a

      comparative market analysis on the marital residence. The realtor testified that

      the residence would sell for between $282,000 and $287,000, with the average

      price of comparable houses selling for $299,300. Husband testified that the

      house was valued at $300,000.

[9]   The trial court issued its finding of facts, conclusions of law, and decree of

      dissolution of marriage on January 5, 2015. It determined that Husband was

      unable to rebut the presumption that an equal division of the marital property

      Court of Appeals of Indiana | Opinion 49A02-1502-DR-64 | January 20, 2016   Page 3 of 18
       was just and reasonable but applied a 14/22 coverture fraction to his Reynolds

       defined benefit pension, allocating $63,953.28 to the marital estate. Half of the

       pension, based on the coverture fraction formula, was awarded to Wife, and

       half was awarded to Husband. However, the court declined to extend the

       coverture fraction formula to Husband’s annuity and 401(k) because Husband

       failed to present evidence to establish what portions of the benefits were accrued

       before marriage.


[10]   In its equal division of the marital property, the court awarded Wife her:


           • IRA valued at $91,372;
           • Roth IRA valued at $45,391; and
           • 401(k) valued at $103,262.

[11]   The court awarded Husband his:


           • annuity valued at $190,842;
           • 401(k) valued at $192,319 and;
           • the additional 36% of the Reynolds pension accrued prior to marriage
             amounting to $36,544.79.

[12]   The court also awarded the federal tax return to Wife and the state tax return to

       Husband with no indication of a credit to Wife for the $1,200 she paid for

       Husband’s credit card charges incurred after the dissolution petition was filed.

       The court also valued the marital residence at $299,300, which includes a

       $192,292 mortgage.

[13]   On February 4, 2015, Husband filed a motion to correct error alleging among

       other issues that the trial court erred by failing to apply the coverture fraction

       Court of Appeals of Indiana | Opinion 49A02-1502-DR-64 | January 20, 2016   Page 4 of 18
       formula to his annuity and 401(k). On February 12, 2015, the trial court denied

       Husband’s motion but issued an amended decree of dissolution to include the

       vehicle identification number (“VIN”) of Husband’s van. Wife and Husband

       both appeal the decree of dissolution.

                                              Standard of Review


[14]   Both Wife and Husband requested findings of fact and conclusions of law under

       Indiana Trial Rule 52(A), which prohibits this court from setting aside the trial

       court’s judgment “unless clearly erroneous.” In re Marriage of Nickels, 834

       N.E.2d 1091, 1095 (Ind. Ct. App. 2005) (citing Dunson v. Dunson, 769 N.E.2d

       1120, 1123 (Ind. 2002)). When a trial court has made special findings of fact, its

       judgment is “clearly erroneous only if (i) its findings of fact do not support its

       conclusions of law or (ii) its conclusions of law do not support its judgment.”

       Id.


[15]   The trial court’s valuation of marital assets will only be disturbed for an abuse

       of discretion. Id. As long as evidence is sufficient and reasonable inferences

       support the valuation, an abuse of discretion does not occur. We will not weigh

       the evidence and will consider the evidence in the light most favorable to the

       judgment. Id. “Although the facts and reasonable inferences might allow for a

       different conclusion, we will not substitute our judgment for that of the trial

       court.” Id. (quoting Bizik v. Bizik, 753 N.E.2d 762, 766 (Ind. Ct. App. 2001)).




       Court of Appeals of Indiana | Opinion 49A02-1502-DR-64 | January 20, 2016   Page 5 of 18
                       I. Presumption of an Equal Division of Marital Property

[16]   Husband asserts that the trial court abused its discretion in finding that he did

       not rebut the presumption of an equal division of marital property. Specifically,

       Husband argues that the trial court’s findings do not support its conclusions of

       law because the court found that several statutory factors supporting an unequal

       division of marital property weighed in Husband’s favor.


[17]   Under Indiana Code section 31-15-7-4(a):

               In an action for dissolution of marriage, the court shall divide the
               property of the parties, whether:

               (1) owned by either spouse before the marriage;

               (2) acquired by either spouse in his or her own right:

                        (A) after the marriage; and

                        (B) before final separation of the parties or

               (3) acquired by their joint efforts.


[18]   “The ‘one-pot’ theory of [Indiana Code section 31-15-7-4] specifically prohibits

       the exclusion of any asset from the scope of the trial court’s power to divide and

       award.” Thompson v. Thompson, 811 N.E.2d 888, 914 (Ind. Ct. App. 2004).

       While the trial court may ultimately decide to award an asset solely to one

       spouse, it must first include the asset in its consideration of the marital estate to

       be divided. Id. (citing Lulay v. Lulay, 591 N.E.2d 154, 155 (Ind. Ct. App. 1992)).




       Court of Appeals of Indiana | Opinion 49A02-1502-DR-64 | January 20, 2016   Page 6 of 18
[19]   A trial court should presume that an equal division is just and reasonable, but a

       party may present evidence to rebut this presumption using the following

       statutory factors:


               (1) The contribution of each spouse to the acquisition of the
               property, regardless of whether the contribution was income
               producing.

               (2) The extent to which the property was acquired by each
               spouse:


                        (A) before the marriage; or


                        (B) through inheritance or gift.

               (3) The economic circumstances of each spouse at the time the
               disposition of the property is to become effective, including the
               desirability of awarding the family residence or the right to dwell
               in the family residence for such periods as the court considers just
               to the spouse having custody of any children.


               (4) The conduct of the parties during the marriage as related to
               the disposition or dissipation of their property.


               (5) The earnings or earning ability of the parties as related to:

                        (A) a final division of property; and


               (B) a final determination of the property rights of the parties.


       Ind. Code § 31-15-7-5 (1997).




       Court of Appeals of Indiana | Opinion 49A02-1502-DR-64 | January 20, 2016   Page 7 of 18
[20]   Here, the trial court weighed all of the factors outlined in Indiana Code section

       31-15-7-5 and entered the following findings of fact before concluding that the

       presumption had not been rebutted:


                    1. During the marriage, Wife contributed far more to the
                       acquisition of the property. Husband has been
                       unemployed for approximately seven years. Wife, on the
                       other hand, has a full-time job, has been paying all of the
                       household bills so that Husband has only recently had to
                       use his retirement funds for living expenses. Wife has, in
                       the meantime, been paying down the mortgage and
                       building up retirement funds which are included in the
                       marital estate. Factor 1 weighs in favor of Wife.


                    2. A portion of Husband’s two retirement accounts and his
                       pension were earned prior to the marriage. Factor 2
                       weighs in favor of Husband.


                    3. Wife is employed and Husband is voluntarily
                       unemployed. Factor 3 weighs slightly in favor of Husband.


                    4. No evidence was presented that either party dissipated
                       property or unnecessarily disposed of assets. Factor 4
                       weighs in favor of neither party.


                    5. Wife’s earnings are higher than Husband’s. Husband may
                       have been less than energetic in his efforts to obtain
                       employment, but he has been limited in his abilities to
                       obtain work in his chosen field because technology
                       advances over the last eight years have surpassed his
                       training and experience. No evidence was presented that
                       Husband cannot work. Factor 5 weighs slightly in favor of
                       Husband.


       Court of Appeals of Indiana | Opinion 49A02-1502-DR-64 | January 20, 2016     Page 8 of 18
       Appellant’s App. pp. 56-57.


[21]   These findings are supported by the evidence and after weighing the five

       factors, the trial court concluded that an equal division was just and reasonable.

       Husband’s argument is simply a request to reweigh the evidence, which we will

       not do. The trial court’s conclusion that an equal division is just and reasonable

       is supported by the evidence. See In re Marriage of Nickels, 834 N.E.2d at 1095.

                    A. Coverture Fraction Formula

[22]   Wife contends that although the trial court correctly concluded that the marital

       estate should be divided equally, it erred when it applied the coverture fraction

       formula to Husband’s Reynolds pension. Conversely, Husband argues that the

       trial court correctly applied the coverture fraction formula to his Reynolds

       pension but erred when it did not apply the same formula to his annuity and

       401(k). Husband asserts that the coverture fraction formula should be applied

       because he started accruing these benefits eight years before he married Wife.


               The “coverture fraction” formula is one method a trial court may
               use to distribute pension or retirement plan benefits to the
               earning and non-earning spouses. Under this methodology, the
               value of the retirement plan is multiplied by a fraction, the
               numerator of which is the period of time during which the
               marriage existed (while pension rights were accruing) and the
               denominator is the total period of time during which pension
               rights accrued.


       In re Marriage of Fisher, 24 N.E.3d 429, 433 (Ind. Ct. App. 2014) (quoting Hardin

       v. Hardin, 964 N.E.2d 247, 250 (Ind. Ct. App. 2012)).


       Court of Appeals of Indiana | Opinion 49A02-1502-DR-64 | January 20, 2016   Page 9 of 18
[23]   The doctrine of coverture dates back early in English common law, where

       husband and wife were legally viewed as one person. Claudia Zaher, When a

       Woman’s Marital Status Determined Her Legal Status: A Research Guide on

       the Common Law Doctrine of Coverture, 94 Law Libr. J. 459, 460 (2002).

       Essentially, while married, the wife was “covered” or protected under her

       husband’s wing, and this condition was called her “coverture.” Id. The doctrine

       eroded during the Industrial Revolution as society began to recognize women

       as separate legal persons. Id. at 461.


[24]   In modern times, courts have retained remnants of the doctrine of coverture,

       expressed in the coverture fraction formula. However, the purpose of the

       formula has been broadened to account for the accumulation of pre-marital

       assets by the parties to a marriage and the equitable distribution of those assets

       in the event of divorce. The coverture fraction formula is a separate tool that the

       court may use to determine how much of an asset should be included in the

       marital pot. See Brett R. Turner, 2 Equitable Distribution of Property 3d § 6:25

       (demonstrating use of coverture fraction formula to determine which portion of

       defined-benefit pension plan constitutes marital property and which portion

       constitutes separate property).

[25]   In Indiana, trial courts have historically exercised their discretion to apply the

       coverture fraction formula when allocating and distributing pension and

       retirement benefits in dissolution of marriage proceedings, but that discretion

       has been inconsistently applied. Confusion arises in cases, such as the case

       before us, where a trial court determines that an equal division was just and

       Court of Appeals of Indiana | Opinion 49A02-1502-DR-64 | January 20, 2016   Page 10 of 18
       reasonable but then applies the coverture fraction formula, resulting in an

       unequal division of marital property. We recognize that the division of marital

       property in dissolution of marriage proceedings is highly fact sensitive, but

       retirement plans are often the largest and most valuable marital asset, so

       understanding when and how to apply this formula is essential.


[26]   Division of marital assets and the application of the coverture fraction formula

       in a dissolution of marriage proceeding is a multi-step process. We believe that

       the clearest way to apply it is as follows.


[27]   First, the trial court should identify what assets should be segregated from the

       marital pot by operation of law. The coverture fraction formula at issue here is

       just one method that allows the spouse who acquired the asset to segregate

       what might otherwise be considered marital property from the marital pot. If

       the trial court determines in its discretion that a given asset should be segregated

       from the marital pot for application of the coverture fraction formula, the

       percentage derived from the formula should be applied to the entire benefit to

       determine the marital portion of that benefit. Importantly, the pre-marital

       portion of the benefit is then set aside for the spouse who acquired it, for

       distribution outside of the division of the assets in the marital pot.


[28]   Although the coverture fraction formula is at issue here, over the years, Indiana

       courts have determined that other types of property can also be excluded from

       the marital pot, including: 1) inheritance; 2) future income; and, 3) unvested

       retirement benefits. See Ind. Code § 31-15-7-4(b)(4); see also Castaneda v.


       Court of Appeals of Indiana | Opinion 49A02-1502-DR-64 | January 20, 2016   Page 11 of 18
       Castaneda, 615 N.E.2d 467, 470 (Ind. Ct. App. 1993) (the trial court’s setting

       aside to wife funds inherited from her father as it divided marital property was

       not an abuse of discretion, where wife introduced evidence that inheritance was

       kept in wife’s name and that husband did nothing to contribute to accumulation

       of funds, that inheritance funds were never commingled with other assets

       brought into marriage, and that wife did not treat them as marital property);

       Sadler v. Sadler, 428 N.E.2d 1305, 1307 (Ind. Ct. App. 1981) (holding that a trial

       court could not award an interest in a spouse’s future income, whether the

       source of that income constitutes salary, pension, or retirement benefits); Harris

       v. Harris, 31 N.E.3d 991, 997 (Ind. Ct. App. 2015) (holding that although it is

       well established that for a pension to be included in the martial pot, it must be

       vested). Once identified by the trial court, such assets may also be segregated

       and awarded to the spouse who acquired the assets prior to marriage, outside of

       the division of the assets in the marital pot.

[29]   Next, the trial court must gather all the non-excluded marital assets and place

       them into one pot subject to division under Indiana Code section 31-15-7-4.

       Then, the court must determine whether the presumption that an equal division

       is just and reasonable has been rebutted. If a trial court determines that an equal

       division is just and reasonable, the marital pot is divided equally between

       Husband and Wife. See Barton v. Barton, WL 7983011, at *8 (Ind. Ct. App. Dec.

       7, 2015, trans. pending). If the trial court determines that a party has rebutted the

       presumption of an equal division of the marital pot and decides to deviate from




       Court of Appeals of Indiana | Opinion 49A02-1502-DR-64 | January 20, 2016   Page 12 of 18
       an equal division, then it must state its reasoning in its findings and judgment.

       Hartley v. Hartley, 862 N.E.2d 274, 285 (Ind. Ct. App. 2007).

                 1. Reynolds Pension


[30]   Wife argues that the trial court erred in applying the coverture fraction formula

       because it caused an unequal division of marital property.1 However, that

       assertion conflates the concept behind the correct application of the coverture

       fraction formula with presumptive equal division under the statute. Presumptive

       equal division applies only to assets determined to be properly includable in the

       marital pot. As set forth above, the coverture fraction formula operates to

       segregate a percentage of a given asset from the marital pot while including the

       balance of the asset in the marital pot. Although the trial court here reversed the

       better order of the application of the coverture fraction formula, it reached the

       correct result when it applied the coverture fraction formula to the pension,

       allocating 14/222 or $63,953.28, to the divisible marital estate; determined that

       an equal division of marital property was just and reasonable; and then equally

       divided half of the marital portion of the pension, allocating $31,976.64 of the

       net asset to each party.




       1
        Wife argues that Husband admitted on cross-examination that he was not vested during part of the eight
       years before the marriage that he worked at Reynolds. Tr. p. 118. Husband testified that he did not know
       when he was first vested. Tr. pp. 116, 118. In In re Marriage of Fisher, this court determined that even if
       Husband’s pension did not vest until ten years of employment, the years he was employed prior to vesting
       were integral to earning his pension. 24 N.E.3d at 433. We concluded that the coverture fraction formula was
       applicable to years of employment prior to the time when the pension vested. Id.
       2
           Husband and Wife were married for 14 of the 22 years Husband was employed at Reynolds.

       Court of Appeals of Indiana | Opinion 49A02-1502-DR-64 | January 20, 2016                     Page 13 of 18
               2. Husband’s Annuity and 401(k)

[31]   Husband asserts that the trial court erred when it failed to apply the coverture

       fraction formula to his annuity and 401(k). At the hearing, Husband testified

       that his Reynolds pension, annuity, and 401(k) started accruing when his

       employment began in 1983. He also testified that he did not know the value of

       either the Reynolds pension or 401(k) on the date of marriage and that he was

       not completely vested in the Reynolds pension or the 401(k) during part the

       eight years he worked at Reynolds prior to marriage.


[32]   It is always the burden of the spouse seeking segregation of an asset from the

       marital estate to prove the grounds for that segregation and the amount to be

       segregated. The trial court concluded that Husband did not present evidence for

       the court to determine what portions of his annuity and 401(k) accrued prior to

       marriage. We agree with the trial court that Husband did not carry his burden

       on this issue, and we conclude that it was within the trial court’s discretion to

       decline to apply the coverture fraction formula to Husband’s annuity and

       401(k). See In re Marriage of Fisher, 24 N.E.3d at 433.

                                            II. Federal Tax Refund

[33]   Next, Wife contends that the trial court erred by not awarding her credit for

       $1,200 in credit charges incurred by Husband that Wife paid after she filed the

       petition for dissolution. Wife asserts that she used the parties’ 2013 federal tax

       return to pay these charges. In dissolution actions, the marital pot generally

       closes on the date the dissolution petition is filed. Alexander v. Alexander, 927

       N.E.2d 926, 940 (Ind. Ct. App. 2010). Therefore, debts incurred by one party

       Court of Appeals of Indiana | Opinion 49A02-1502-DR-64 | January 20, 2016   Page 14 of 18
       after the dissolution petition has been filed are not to be included in the marital

       pot. Id.


[34]   At the hearing, the only evidence to support Wife’s claim that she paid

       Husband’s post-dissolution credit card charges and she reimbursed herself with

       the federal tax return was her testimony.3 Husband testified that he had no

       knowledge of this arrangement because it was never discussed. The trial court

       has discretion to weigh the credibility of each witness, and we may not

       substitute our judgment here. For these reasons, the trial court did not err in

       failing to credit Wife’s $1,200 payment for Husband’s post-dissolution

       expenses.

                                  III. Valuation of the Marital Residence

[35]   Finally, Wife asserts that the trial court abused its discretion when it valued the

       marital residence at $299,300, which she claims is not supported by the

       evidence. Wife’s realtor testified at the hearing that the marital residence would

       sell for between $282,000 and $287,000 with the average price of comparable

       houses selling for $299,300. Tr. pp. 39-40. Husband also testified that he

       believed the house was worth $300,000. Both the realtor’s testimony and

       Husband’s testimony provide sufficient evidence to support the trial court’s




       3
         Wife provided in her Appendix what is referred to as Exhibit 16. Appellant’s App. p. 91. Exhibit 16 is the
       parties’ joint Discover Card statement dated February 18, 2014, which details Husband’s moving expenses
       amounting to about $1,200 incurred on February 11 and 12, 2014. These charges were made after Wife filed
       the petition for dissolution on February 6, 2014. However, Exhibit 16 was not admitted into evidence at the
       hearing and may not be submitted for the first time on appeal. See Saler v. Irick, 800 N.E.2d 960, 970 (Ind. Ct.
       App. 2003).

       Court of Appeals of Indiana | Opinion 49A02-1502-DR-64 | January 20, 2016                         Page 15 of 18
       valuation. See In re Marriage of Nickels, 834 N.E.2d at 1095. Again, we respect

       the trial court’s discretion in making this determination, and we conclude that it

       did not abuse its discretion in its valuation of the marital residence.

                                                    Conclusion

[36]   The trial court did not err when it applied the coverture fraction formula to

       Husband’s defined benefit pension thereby segregating a portion of Husband’s

       Reynolds pension from the marital estate, even though it determined that

       Husband failed to rebut the presumption that an equal division of the marital

       estate was just and reasonable. However, Husband failed to carry his burden of

       proof as to the grounds and amount for similar segregation of a portion of his

       annuity and 401(k), and the trial court did not abuse its discretion when it did

       not apply the coverture fraction formula to Husband’s annuity and 401(k).

       Finally, the trial court did not abuse its discretion when it failed to credit Wife’s

       payment of Husband’s post-dissolution expenses, or in its valuation of the

       marital residence.


[37]   Affirmed.


       Bailey, J., concurs.


       Baker, J., concurs in result with opinion.




       Court of Appeals of Indiana | Opinion 49A02-1502-DR-64 | January 20, 2016   Page 16 of 18
                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Shari L. Morey,                                            Court of Appeals Case No.
                                                                 49A02-1502-DR-64
      Appellant-Defendant/Cross-Appellee,

              v.

      W. Michael Morey,
      Appellee-Plaintiff/Cross-Appellant.



      Baker, Judge, concurring in result.


[1]   I fully concur with the majority opinion with the exception of its analysis

      related to the coverture fraction. As the majority observes, the doctrine of

      coverture has its origin in an outdated and misogynist view of the respective

      roles and rights of men and women. Slip op. p. 10. In my view, it is long since

      time that the State of Indiana should discard this archaic doctrine, especially

      since it is no longer needed.


[2]   Coverture is a creation of common law. Slip op. p. 10. But in 1973, the Indiana

      General Assembly passed the Dissolution of Marriage Act, which has since

      been amended and recodified multiple times. See Anderson v. Anderson, 399

      N.E.2d 391, 397 n.9 (Ind. Ct. App. 1979) (noting that the Act became effective

      Court of Appeals of Indiana | Opinion 49A02-1502-DR-64 | January 20, 2016              Page 17 of 18
      on September 1, 1973). At present, division of property in a dissolution of

      marriage action is governed primarily by Indiana Code sections 31-15-7-4 and -

      5. Section 4 codifies the “one pot” theory, specifying that all property of the

      parties must be divided by the trial court. After placing all of the property into

      the pot, the trial court may then set aside certain assets to one party, taking into

      consideration multiple factors, including the extent to which the property was

      acquired by a party before the marriage. I.C. §§ 31-15-7-4, -5. The trial court

      may then divide the remainder, and although there is a presumption of an equal

      division of the “pot,” that presumption is readily overcome by evidence relating

      to the relevant factors. I.C. § 31-15-7-5. In other words, by applying the statutes

      passed by our legislature, we can arrive at the same place as if the coverture

      fraction had been applied.


[3]   In my opinion, the coverture fraction has been superseded by statute for

      decades. Given that it has been superseded, and given its roots in an aspect of

      our history that we have gladly put behind us, I believe that the outmoded

      theory should no longer be applied in this State, and I part ways with the

      majority in its application of this doctrine. That said, if the relevant statutes

      were applied to this case as opposed to the coverture doctrine, I believe that the

      same result would be reached. Consequently, I concur in the result reached by

      the majority on this issue. In all other ways, I fully concur with the majority

      opinion.




      Court of Appeals of Indiana | Opinion 49A02-1502-DR-64 | January 20, 2016   Page 18 of 18